Citation Nr: 0111658	
Decision Date: 04/23/01    Archive Date: 05/01/01

DOCKET NO.  97-34 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from July 1954 to May 1956.

The instant appeal arose from a May 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in Nashville, Tennessee, which denied a claim for service 
connection for hypertension.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the VA with respect to the duty to assist, 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that the VA cannot assist in the development 
of a claim that is not well grounded.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  In 
addition, because the RO has not yet considered whether any 
additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC. 16-92 (published at 57 Fed. Reg. 49,747 (1992)).  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  The appellant contends, in 
substance, that he has hypertension that was incurred in or 
aggravated by service. 

In a June 1998 written statement the veteran requested that 
the VA check the morning reports for his unit from October 
1955 through December 1955.  The Board notes that morning 
reports for his unit from January to May 1956 were previously 
checked and failed to list him as sick or hospitalized.  See 
VA Form 21-3101 (Request for Information) response from the 
National Personnel Records Center (NPRC), dated March 31, 
1997.  Therefore, the RO should attempt to develop the 
October 1955 through December 1955 records.  

Further, the Board notifies the veteran that the VA will not 
attempt to assist him to develop records of treatment from 
his separation from service until 1964 as he reported in a 
February 1996 written statement that the physician who 
treated him during that time was deceased; the medical 
records of that treatment were not retained; and no one in 
the medical profession is aware of the location of any 
pertinent records which were retained.  Based on these facts, 
the Board finds that no reasonable possibility exists that 
assistance from the VA would aid in substantiating the claim 
in this regard.

Based on the lay statements of record, the Board finds that a 
medical examination and medical opinion should be requested 
in this case in order to determine the nature and etiology of 
any currently diagnosed hypertension.  The appellant is 
hereby notified that it is his responsibility to report for 
the examination scheduled in connection with this REMAND and 
to cooperate in the development of the claim.  The 
consequences for failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. § 3.655 (2000).

In view of the foregoing, this case is remanded to the RO for 
the following actions:

1.  The RO should ask the veteran to 
provide the RO with information regarding 
any evidence pertinent to his claim, 
including evidence of current or past 
treatment for hypertension that has not 
already been made part of the record, VA 
and non-VA, and should assist him in 
obtaining such evidence.  The appellant 
must adequately identify the records and 
provide any necessary authorization. 

2.  The RO should make efforts to obtain 
any pertinent morning reports for the 
veteran's unit for the period from 
October to December 1955 until the 
records are obtained, unless it is 
reasonably certain that such records do 
not exist or that further efforts to 
obtain those records would be futile.  If 
the RO, after making reasonable efforts, 
is unable to obtain any records sought, 
the RO shall notify the veteran that it 
is unable to obtain those records by 
identifying the records it is unable to 
obtain; explaining the efforts that it 
made to obtain those records; and 
describing any further action to be taken 
by the RO with respect to the claim.

3.  After all additional evidence has 
been associated with the claims folder, 
the RO should schedule the appellant for 
a VA examination to determine whether 
hypertension is present.  The claims 
folder must be made available to and 
reviewed by the physician in connection 
with the report.  After reviewing all the 
evidence of record, the physician should 
offer an opinion as to each of the 
following questions:

(a) What is the approximate date of 
onset of any hypertension present;

(c) Is it least as likely as not 
that any such hypertension is 
causally related to the period of 
active service? or, alternatively; 

(d) If hypertension pre-existed the 
period of active service, did such 
disability undergo a permanent 
worsening beyond the natural 
progression of such disability 
during the period of active service?

A complete rationale should be provided 
for all conclusions reached.

4.  The RO should review the record and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed with 
regard to the veteran's claim.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

5.  Following any additional development 
deemed appropriate by the RO, the RO 
should re-adjudicate the issue in 
appellate status.  If service connection 
for hypertension remains denied, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



